R-10




PRXCE  DANIEL
.mTORWEY‘ENEQAL
                                February 10, 1947

        Hon. Donald E. Tracy       Opinion No. V-10
        County Auditor
        Winkler County             Re:   Authority of the Commission-
        Kermit, 'Texas *                 ers' Court to increase the
                                         salary of County Judge,
                                         County Clerk, County Treas-
                                         urer, County Assessor-Collec-
                                         tourof Taxes, Sheriff, Jus-
                                         tice of the Peace and Con-
                                         stable.
        Dear Sir:
                  We have received your letter of recent date're-
        questing an opinion of this department upon the above sub-
        ject matter. Your letter reads as follows:
                       "1 would like your opinion on the following
                  questions based on the following facts.

                       “(1)  Can the Commissioners Court increase the
                  salaries of the County Judge, County Clerk, County
                  Treasurer, County Tax Assessor-Collector, Sheriff,
                  Justices of the Peace, and Constables;by 9$ over
                  and above the salaries paid in 1946 for the year 1947.
                   "(2) Under Article 1646, Vernon's Civil Statutes,
              the County Auditor may be paid a sum not to exceed
              that paid to the Tax Assessor-Collector, but under
              Article 1645, the County Auditor may be paid on the
              basis of $125 per million dollars valuation not to
              exceed $3,600.00 per annum. Which of these stat-
              utes apply to Winkler County and what is the max-
              imum salary that may be paid the County Auditor for
              the year 1947.
                       "The faots which I believe affect the above
                  questions are as follows:

                       "(a). The population of Winkler County accord-
                  ing to the last Federal Census in 1940 is 6,141.
Honorable Donald E. Tracy, Page 2


         . The valuation as shown by the last approved
     ".(b)
tax roll is $31,607,470.00.
     I'(c). In'1945 the commissioners court granted a     .
25$ increase in salary to the above named officials in
question (l), under Article 3912e, Section 15-b, and
also a 11% increase in salary under Article 3912e, Sec-
tion 15.
     "(a). The valuation on the last approved tax roll
which was the basis for the increase in 1945 was.$20,819,-
098.00."
          According to the records of the Comptroller's
Office, the county and precinct officials'of Winkler
County are compensated on a salary basis.
          Section 15 of Article 3912e provides in part
as follows:
           "The Commissioners' Court in counties having a
    population of less than twenty thousand (20,000) iti-
    habitants.,according to the last preceding Federal
    Census at the first regular meeting in January of
    each calendar yeer, may pass an order providing for
    compensation of all county 'and precinct offioers on
    a salary basis. The Commissioners' Court in each
    of such counties is hereby authorized, and it shall
    be its    duty, to fix the salaries of Criminal Dis-
    trict~Attorne.ys..In the event such Court passes
    such order they shall pay to each of said District
    and County.officersin money a&annual salary in
    twelve (12) equal installments of not less.than the
    total sum earned as compensation by said officer in
    his said official capacity for the fiscal year of
    1935 and not'more than the maximumallowed such of-
    ficer under laws existing August 24, 1935, and not
    more than the maximum amount allowed such officer
    unde’r  laws  existing August 24, 1935, provided,,that
    in 'countieshaving a population of less than twenty
    thousand (20,000) inhabitants, according to the
    last preceding Federal Census, and having an as-
    sessed valuation in excess of Ten Million($10,000,-
    000.00) Dollars according to the last preceding ap-
    proved tax roll of such county the maximum amount
    allowed such officers as salary may be increased one
    (1%) per cent for each One Million ($1,000,000.00)
    Dollars valuation, or fractional part thereof, in
    excess of said Ten Million Dollars ($10,000,000.00)
    valuntion over and above the maximum amount allowed
Honorable Donald E. Tracy, Page 3


such officers under laws~existing on August 24, 1935;
provided, however, no salaries covered by this Section
shall exceed the sum of Four Thousand Five Hundred
 ($4,500.00) Dollars regardless of the percentage of in-
crease in population and valuation and provided further
that in-all counties,having a population of not less
than twenty thousand and one (20,001) and not more than
twenty-five thousand ($25,000), according to the last
preceding Federal Census, and which has an assessed val-
uation in excess of Twenty-five AIilJion(.$25,000,000.00)
Dollars according to the last preceding approved tax
roll of such counties, the county judge, sheriff, coun-
ty attorney, assessor and collector of taxes, county
clerk and district clerk, the maximum salary is hereby
fixed.at Three Thousand Seven Hundred and Fifty($3,750)
Dollars.
     n* * * *

     “(b)  The Commissioners Court is hereby authorized,
when in their judgment the financial condition of the
county and the needs of the officers justify the increase,
to enter an order increasing the compensation of the pre-
cinct, county and district officers in an addItiona a-
mount not to exceed twenty-five (2%) per cent of the
sum allowed under the law for the fiscal year of 1944,
provided the total compensation autho.rizedunder the law
for the fiscal year of 1944 did not exceed the sum of
Thirty-six Hundred ($3600.00) Dollars."
          Under Section 15 of Article 3912e, the Comtds-
sioners' Court is authorized to pay the officers named
therein not more than the maximum amount allowed under
the law existing August 24, 1935, plus one (1%) per cent
for each One Million ($1,000,000.00) Dollars valuation
or fractional part thereof in excess of Ten Million
($10,000,000.00) Dollars assessed valuation. According
to the records of the Comptroller's Office, Winkler Coun-
ty had an assessed valuation in 1943 of $20,091,789.00
and an assessed valuation in 1946 of #3i,607,470.00.
Therefore, in 1944, the county officials of Winkler
County named in Article 3912e, Section 15, could receive
eleven (11%) per cent over and above the maximum amount
allowed such officers under the law existing August 24,
1935, provided none of such salaries exceed the sum of
$4500.00. The maximum salaries the county officers of
Winkler County could receive under laws existing on Aug-
ust 24, 1935, as fixed by Section 1 of.Article 3853 fl
and Article 3891, as amended by Chapter 327, Acts 44th
           .'.----.
Hon. Donald E. Tracy, Page 4


Legislature, p. 752, was Three Thousand ($3000.00).        .
Therefore, the county officials of Winkler County could
receive in 1944 $3330.00. ($3000.00 plus $330.00).
          Subdivision (b), Section 15 of Article 3912e
authorizes an additional increase of twenty-five (2%)
per cent over the sum allowed under the law for the fia-
cal year of 1944, provided such salary did not exceed
$3600.00 in 1944. Therefore, the Commissioners' Court
of Winkler County could allow such officers an addition-
al increase of $832.50(twenty-five (25s) per cent of
$3330.00).
          Since Winkler County had an assessed valuation
in 1946 of $31,607,470.00, it is-the opinion of this De-
partment that the Commissioners Court of Winkler Countv
may fix the salaries of such officia.lsfor the ensuing
year twenty-two (2%) per cent over and above the maxi-
mum allowed such officers under the law existing August
24, 1935, ($3000.00 plus $660.00) plus an additional in-
crease of twenty-five (26) per cent over and above the
Sum allowed under the law for the fiscal year of 1944
($832.50), rovided in.no event shall such salary.exceed
the sum of 14500.00.
          In other words, the maximum salary that may be
allowed the county officials of Winkler County named in
Section 15 of Article 3912e for the year 1947 is $4492.50.
(4b3000.00p&us $660.00 plus $832.50.)
          The compensation of the precinct officers of
Winkler County is governed by Section 17 of Article
3912e which reads in part as follows:
         "The term *Precinct Officers' as used in this
    Act means justices of the peace and.~.
                                         constables.
          n,,-

          "(b). In counties where it shall have been
     determined that precinct officers shall be com-
     pensated on an annual salary basis it shall be-
     the duty of the Commissioners* Court of such
     countv to fix the salary allowed to such officers.
     Each of said officers shall be paid in money an
     annual salary in twelve (121 equal installments of
     not less than the total sum earned as compensation
     earned by him in his official capacity for the fis-
     cal year 1935 and not more than the maximum amount
Honorable Donald E. Tracy, Ftige5


     allowed such officer under laws existing August
     24, 1935."
          The maximum salary the precinct officers could
receive under the laws existing August 24, 1935 as fixed
by Article 3883 and Article 3891, as amended by Chapter
327, Acts of.the 44th Legislature, page 752, was Fourteen
Hundred ($1400.00) Dollars.
          Article 3891, subdivision (a),authorizes an in-
crease of twenty-five (25%) per cent over the sum allowed
for the fiscal year of 1944. Therefore, the Commissioners'
Court of Winkler County could allow the precinct officers
an increase of Three Hundred Fifty($350.00) Dollars,
          Therefore, the maximum salary the precinct of-
ficers of Winkler County could receive for the year 1947
is $1750.00, ($1400.00 plus $350.00).
          Your second question is answered by our Opinion
No. O-6234, a copy,of which we are enclosing herewith.
It states:
         "Generally speaking, in view of the foregoing
    statutes, you are advised that the annual salary of
    the County Auditor cannot be more than the annual
    salary allowed or paid the Assessor and Collector of
    Taxes in his county, and not less than the annual
    salary allowed such County Auditor under the general
    laws provided in Article 1645, Revised Civil Statutes,
    as said Article existed on January 1, 1940. Such
    salary of the County Auditor to be fixed and determ-
    ined by the District Judge or District Judges mak-
    ing such appointment and having jurisdiction in the
    county, a majority ruling, said annual salary to be
    paid monthly out of the general fund of the county.
    Ifthe annual salary of the;County Auditor was fixed
    under the provisions of Article 1645, as said Arti-
    cle existed on January 1, 1940, said salary must be
    computed from the last approved tax rolls at the
    time the salary was fixed."
                         SUMMARY
         1. The Commissioners' Court of Winkler County
    is authorized to fix the salaries of the county
    officials covered by Section 15 of Article 3912e
    at 22% over and above the maximum amount allowed
    such officers under the law existirg August 24,1935.
       Honorable Donald E. Tracy, 'Page6


            ($3000.00 plus $660.00) plus an additional in-
.-.,        crease of 25% over and above the sum allowed
            under the law for the fiscal year of 1944 ($832.50)
            -- in other words, $4492.50.

                     The maximum salary the precinct officials
            (justfEes of the peace and constables) of Winkler
            County for the year 1947, is $1750.00. Article
            3883 and 3891.
                 3. County Auditor cannot receive more than
            the annual qalary allowed Assessor and Collector
            of Taxes in his county nor less than the annual
            salary allowed such County Auditor on January 1,
            1940.
                                    Yours very truly,
                                AlTORREYGENERAL OF'TEXAS




                                     Assistant




       JR:jrb
       Approved Opinion Cotiittee                2:
             ,By BWB
             Chairman